Citation Nr: 0625658	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  93-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1969 and from September 1971 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) opinion on April 24, 2001, which 
vacated a July 2000 Board decision and remanded the case for 
additional development.  The issues on appeal initially arose 
from rating decisions in August 1990, March 1992, and April 
1999 by the St. Petersburg, Florida, and Atlanta, Georgia, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to a rating in excess of 10 percent 
for bilateral tinnitus is addressed in the decision that 
follows.  By contrast, the issue of entitlement to a 
compensable evaluation for bilateral hearing loss is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



REMAND

The provisions of 38 U.S.C.A. §§ 5103 and 5103A and the 
implementing regulations found at 38 C.F.R. § 3.159 provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim and require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  During the course of this appeal, no letter has 
been issued advising the veteran of VA's and of his rights 
and responsibilities in obtaining evidence in support of his 
claim for a compensable evaluation for bilateral hearing 
loss.

Additionally, the Board notes that the veteran was last 
afforded a VA examination of his service-connected bilateral 
hearing loss in December 1998, several years ago, and he 
effectively claims decreased hearing acuity during the years 
since.  So he should be reexamined.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with 38 U.S.C.A. § 5103 and 
5103A, and 38 C.F.R. § 3.159.  Compliance 
requires that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate his claim for a compensable 
rating for hearing loss.  A general form 
letter which does not specifically 
address the hearing loss claim is 
unacceptable.  The RO also must indicate 
which portion of the information and 
evidence, if any, is to be provided by 
the veteran, and which portion, if any, 
the Secretary will attempt to obtain on 
his behalf.  Also ask that he submit any 
relevant evidence in his possession.

2.  Schedule the veteran for a VA 
audiology examination.  The examination 
report should be in compliance with 
guidelines for completing VA compensation 
and pension examinations involving 
hearing loss.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


